UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2013 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-02040 CARBON NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) Delaware 26-0818050 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1700 Broadway, Suite 1170, Denver, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (720) 407-7043 (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At November 9, 2013, there were issued and outstanding 114,470,223 shares of the Company’s common stock, $0.01 par value. Carbon Natural Gas Company TABLE OF CONTENTS Part I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets (unaudited) 2 Consolidated Statements of Operations (unaudited) 3 Consolidated Statements of Stockholders’ Equity (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 30 Part II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements CARBON NATURAL GAS COMPANY Consolidated Balance Sheets September 30, 2013 December 31, 2012 (in thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Revenue Joint interest billings and other Firm transportation contract obligations (note 12) Due from related parties (note 13) - Prepaid expense, deposits and other current assets Total current assets Property and equipment, at cost (note 4) Oil and gas properties, full cost method of accounting: Proved, net Unevaluated Other property and equipment, net Investments in affiliates (note 5) Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Firm transportation contract obligations (note 12) Derivative liabilities 87 Total current liabilities Non-current liabilities: Asset retirement obligation (note 2) Firm transportation contract obligations (note 12) Notes payable (note 6) Total non-current liabilities Commitments (note 12) Stockholders’ equity: Preferred stock, $0.01 par value; authorized 1,000,000shares, no shares issued and outstanding at September 30, 2013 and December 31, 2012 - - Common stock, $0.01 par value; authorized200,000,000 shares, 114,470,223 and 115,795,405 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Non-controlling interests Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 CARBON NATURAL GAS COMPANY Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands except per share amounts) Revenue: Oil and gas $ Commodity derivative loss ) ) ) (8 ) Other income 92 Total revenue Expenses: Lease operating expenses Transportation costs Production and property taxes General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations 36 24 76 Impairment of oil and gas properties - - - Total expenses Operating income (loss) (5 ) ) Other income and (expense): Interest expense ) Equity investment income (loss) 2 ) ) (1 ) Total other income and (expense) ( 155
